Follett, J.:
The proceedings before the board of supervisors and before the County Court are, as is recited in the petition to the board and in *176the petition to the court, founded on section 16 of chapter 686 of the Laws of 1892 — the County Law (1 R. S. [Banks’ 9th ed.] 600) —■ which provides:
“ § 16. Correction of assessments and returning and refunding of illegal taxes.— Any such board may correct any manifest clerical or other error in any assessment or returns made by any one or more town officers to such board, or which may or shall have properly come before such board for its action, confirmation or review; and cause to be refunded to any per,son the amount collected from him of any tax illegally or improperly assessed or levied, and upon the order of the County Court it shall refund any such tax.”
Authority of boards of supervisors in certain counties to correct •errors in assessments was first conferred by section 5 of chapter 855 of the Laws of 1869, which section was amended by section 1 of chapter 695 of the Laws of 1871, and power conferred upon boards of supervisors of certain counties to legalize the irregular acts of town officers upon the recommendation of the County Court, and “ on like recommendation to correct any manifest clerical or other ■error in any assessments or returns made by any town officer to such board of supervisors, or which shall properly come before such board for their action, confirmation or review; and upon the order of such court, made on application of the person aggrieved, and notice thereof to such board, it shall refund to such person the amount collected from him of any tax illegally or improperly assessed or levied.”
By chapter 306 of the Laws of 1886 the power conferred in the preceding acts was enlarged and extended to boards of supervisors of counties containing upwards of 300,000 inhabitants. By chapter 686 of the Laws of 1892 the three acts last referred to were repealed and section 16, above quoted, substituted in their place.
The taxes paid by the petitioner were not illegally or improperly assessed. Her realty having been only partly paid for with pension money, it was her duty, if she claimed an exemption, to appear before the assessors on grievance day and make her claim. Having failed to do this, she is without remedy This question must be •deemed to be settled so far as this court can settle a question. (Broderick v. City of Yonkers, 22 App. Div. 448; McKibben *177v. Oneida County, 25 id. 361; Tucker v. The City of Utica, 35 id. 173 ; Worden v. Oneida County, Id. 206.) This question is settled in accordance with those decisions as to all assessments made since April 23, 1897, hy chapter 347 of the Laws of 1897. Section 16 of the statute above quoted relates to the “ correction of assessments and returning and refunding of illegal taxes,” and it authorizes “ to be refunded to any person the amount collected from him of any tax illegally or improperly assessed or levied; ” and it seems to me to follow conclusively that a tax legally assessed cannot be ordered by the County Court to be refunded. A tax which is legally assessed by officers having jurisdiction is not improperly assessed. In case the property of A. is unequally assessed and at a higher proportionate rate than other property in the tax district, there is no jurisdiction in the County Court to correct such unequal assessment. Relief for such an assessment must be sought under section 250, chapter 908, Laws of 1896. (5 R. S. [Banks’ 9th ed.] 3309.) But in such a case relief must be first sought on grievance day. It is not asserted that the petitioner ever appeared before the assessors of her tax district on grievance day and asserted that the whole or part of her realty was exempt from taxation by reason of having been paid for, in whole or in part, with pension money.
In Matter of Buffalo Mutual Gas Light Co. (141 N. Y. 228, revg. 81 Hun, 615) it was held that a County Court had no authority over the action of assessors or the board of supervisors, except such as is expressly given by section 16 of chapter 686 of the Laws of 1892. In that case a tax was assessed in 1893 upon the property of the Buffalo Mutual Gas Light Company for $903 for State purposes. It was conceded that the assessors erred in extending a tax upon the property of the company for State purposes. It was said that this was an error which the board of supervisors might have corrected while in session had an application been made to it for that purpose, but it was held that the County Court was without jurisdiction to make the correction because such power was not expressly given by the statute, and that the County Court had no general common-law or equity power over the subject.
In Matter of Adams v. Supervisors (18 App. Div. 415; affd., 154 N. Y. 619) an assessment was made and a tax levied dur*178ing several years upon a farm against the “ Est. Mrs., L. M. Wilcox.” The tax was not paid, and the farm was sold by the county treasurer for non-payment of the taxes levied by the board upon the assessments. The executor subsequently paid the taxes in order to remove the cloud on the title to the farm which he desired to convey, and afterwards petitioned the board that the taxes be refunded, which application was denied. Subsequently he filed his petition with the County Court, under section 16 above quoted, asking for an order that the board be required to refund the taxes. The County Court denied the relief, but its order was reversed by the Appellate Division upon the ground that the assessments were void, as had been repeatedly held in former cases, and ordered that the taxes be refunded, which judgment was affirmed by the Court of Appeals. In that case it was conceded that the assessments were absolutely void, and the order of the County Court was sought to be sustained upon the ground that the payment of the taxes by the petitioner was voluntary. The court, in discussing the case, said : “ The statute furnishes a convenient and summary remedy which enables the county to restore, without litigation or expense, what it ought not to retain, and a citizen who has paid an illegal tax, without waiting to have his property advertised and sold, to obtain justice.” (154 N. Y. 626.)
There is nothing in that case which lends the slightest support to the theory that a County Court has jurisdiction to order the board of supervisors to refund a tax which has been legally assessed and voluntarily paid. The precise question involved in the case at bar was decided in Matter of Peek (80 Hun, 122). In that ease, as in this, realty had been paid for by a widow partly with pension money; her property was assessed for taxes, to which she made no objection on grievance day, and afterwards paid the taxes so assessed. Afterwards she presented her petition to the County Court setting forth these facts, and asked for an order directing the board of supervisors to refund the taxes so paid, which was granted by the County Court, but was reversed by the Supreme Court of the third department, upon the ground that the tax not having been illegally or improperly assessed and collected, the County Court was without jurisdiction to order the taxes refunded.
The word “ improper ” and its derivatives are not specific, but are *179general and ambiguous words, and when such words are used in a statute in connection with * specific words, the general words are defined and limited by the preceding specific ones. (Sedg. Stat. & Const. Law [2d ed.], 360, and cases cited.) The meaning of the word “ improperly,” as used in this statute, has been defined by the Court of Appeals.
Matter of Hermance (71 N. Y. 481) arose under chapter 855 of the Laws of 1869, as amended by chapter 695 of the Laws of 1871. In that case a petition was presented to the 'County Court, upon due notice to the board of supervisors, alleging that the petitioners had been illegally and improperly assessed for §10,000 personal property, which they did not own or possess, and that they had been compelled to pay thereon a tax of §600.40. The allegations in the petition were not denied, but the relief was opposed on the sole ground that the County Court had no jurisdiction to make the order. The application was denied and the order affirmed (People ex rel. Hermance v. Supervisors, 10 Hun, 545), which was affirmed by the Court of Appeals. In that case, as in the case at bar, the assessors had jurisdiction of the person assessed, and the assessment made was simply an excessive one. It was held that the term “ improperly assessed ” did not extend the power of the County Court to order taxes refunded unless they were illegally assessed.
“ It is said to be a good rule of construction that ‘ when an act of parliament begins with words which describe things or persons of an inferior degree, and concludes with general words, the general words shall not be extended to any thing or person of a higher degree ; ’ that is, ‘ when a particular class is spoken of, and general words follow, the class first mentioned is to be taken as the most comprehensive, and the general words treated as referring to matters ej-usdem generis with such class.’ ” (Matter of Hermance, 71 N. Y. 487.) (For other cases illustrating this rule, see Endlich Interp. Stat. §§ 186, 405, 411, and cases there cited.)
Section 16 relates to the correction of manifest clerical or other error in the assessment. The same language was used in the act of 1871, and it was held in Matter of Hermance (supra) that this language did not include the errors of assessors in making the assessment, they having jurisdiction, but was confined to the assessment or return made to the board of supervisors. The application in the *180■case at bar was not to correct assessments, but to compel a return ■of taxes illegally or improperly assessed. The head line of the ■section limits its scope to the refunding of “ illegal taxes,” and the word “ improperly,” used in the body of the section, does not, as before shown, extend the effect of the particular word “ illegally.” 'The word “ improperly ” in this statute cannot be given its broad and general meaning — inappropriately, unseemly, unbecomingly — but must be restricted in its meaning by the preceding particular word “ illegally.”
In Foster v. Cronkhite (35 N. Y. 139) the question arose as to the meaning of the term “ improper removal ” of paupers, as used in section 59 of title 1 of chapter 20 of part 1 of the Revised Statutes, and it was held to mean an illegal removal.
In County of Allegheny v. Gibson's Son & Co. (90 Penn. St. 397) a statute was under review which provided : “No person * * * shall be entitled to the benefit of this act if it shall appear that the destruction of his property was caused by his * * * illegal or improper conduct.”
It was held that the word “improper” Avas controlled by the preceding Avord “ illegal,” and that conduct Avhich Avas legal could not be held to be improper.
It cannot, I think, be successfully contended that a tax which has been legally assessed and in a legal manner is improperly assessed or levied ; and before the County Court can order a tax which has been voluntarily paid refunded, it must be made to appear that the tax was in some manner illegally assessed or levied, and, unless some illegality is pointed out, the court is without power to order the tax refunded.
Van Hise v. Board of Supervisors (21 Misc. Rep. 572) is, in its conclusion, adverse to the foregoing Adews, and is overruled.
Again, prior to chapter 347 of the Laws of 1897, realty purchased with pension money was not exempt from taxation, unless it was "necessary or convenient for the support and maintenance of the pensioner and his family.” (Worden v. Oneida County, 35 App. Div. 206, and cases cited.) It is not alleged in the petition that the a’ealty assessed to the petitioner was occupied as a home, or that it was necessary or convenient for the support of herself and family.
Most of the cases arising under section 16, above quoted, and the *181preceding statutes, are digested in Davies on Taxation (346 et seq.) and in Cumming & Gilbert’s Tax Laws (156 et seq.).
The order of the County Court of the county of Erie should be.reversed, with costs.
All concurred, except Ward, J., not voting.